I am unable to agree to the prevailing opinion.
There is no exact standard by which the property rights and provisions for future support of divorced persons of limited means may be determined. It is a difficult and delicate matter and calls for the exercise of a wide discretion and sound practical judgment. Allowance must always be made for the sustenance of the guilty husband, and the requirements imposed upon him kept within the bounds of his ability, lest the provisions for future support be defeated. Many factors enter into the consideration of the matter which cannot well be expressed in general findings of fact. For example, here there is no finding of the value of the personal property divided nor of the probable income of the real estate, nor of the earning ability of the defendant. These important facts are left to speculation.
Under our law, in such cases, appeals lie upon the facts as well as the law, but even when the evidence is brought up the findings of the trial court are disturbed only when they are without support in, or are against, the manifest weight of the evidence. And when, as here, the appeal is upon the findings alone, without the evidence, this court should not substitute its judgment for that of the trial court, unless the judgment of the trial court is against the findings, or it affirmatively appears that the decision is clearly unjust *Page 168 
and inequitable. To give the wife a sum of money equal to one-third the value of the real estate, a substantial amount of personal property, including an automobile, a radio, and a piano, the value of which do not appear, and to impose upon the husband the obligation to pay $10 per month for the support of his wife for an indefinite time, with no finding of his earning ability when it appears that the property of the husband consists of a small farm or orchard worth $6,000, which will be incumbered by a mortgage of $2,000, and a lien for the support money, is not a division of property and provision for future support so inequitable and unjust as to call for interference by this court. Indeed, the change ordered by the majority opinion is well within the bounds of discretion which ought to be readily allowed the trial judge. I think the decree should be affirmed.